Title: From Thomas Jefferson to James Madison, 3 January 1799
From: Jefferson, Thomas
To: Madison, James


          
            Philadelphia Jan. 3. 99.
          
          I have suffered the post hour to come so nearly over on me that I must huddle over what I have more than appears in the public papers. I arrived here on Christmas day, not a single bill or other article of business having yet been brought into Senate. the P’s speech, so unlike himself in point of moderation, is supposed to have been written by the military conclave, & particularly Hamilton. when the Senate gratuitously hint Logan to him, you see him in his reply come out in his genuine colours. the debates on that subject & Logan’s declaration you will see in the papers. the republican spirit is supposed to be gaining ground in this state & Massachusets. the taxgatherer has already excited discontent. Gerry’s correspondence with Taleyrand, promised by the Presidt. at the opening of the session is still kept back. it is known to shew France in a very conciliatory attitude, and to contradict some executive assertions. therefore it is supposed they will get their war measures well taken before they will produce this damper. Vans Murray writes them that the French government is sincere in their overtures for reconciliation & have agreed, if these fail, to admit the mediation offered by the Dutch govmt. in the mean time the raising the army is to go on, & it is said they propose to build twelve 74s. insurance is now higher in all the commercial towns against British than French capture. the impresment of seamen from one of our armed vessels by a British man of war has occasioned mr Pickering to bristle up it is said. but this cannot proceed to any effect. the capture by the French of the Retaliation (an armed vessel we had taken from them) will probably be played off to the best advantage. Lyon is re-elected. his majority is great. reports vary from 600. to 900. Logan was elected into the Pensylva. legislature against F. A. Mulenburg by 1256. to 769. Livermore has been reelected in N. Hampshire by a majority of 1. in the lower & 2. in the upper house. Genl. Knox has become bankrupt for 400,000 D. & has resigned his military commission. he took in Genl. Lincoln for 150,000 D. which breaks him. Colo. Jackson also sunk with him.—it seems generally admitted that several cases of the yellow fever still exist in the city, and the apprehension is that it will re-appear early in the spring.—you promised me a copy of Mc.Gee’s bill of prices. be so good as to send it on to me here. tell mrs Madison her friend Made. d’Yrujo is as well as one can be so near to a formidable crisis. present my friendly respects to her and accept yourself my sincere & affectionate salutations. Adieu.
          
            I omitted to mention that a petition has been presented to the President signed by several thousand persons in Vermont, praying a remitment  of Lyon’s fine. he asked the bearer of the petition if Lyon himself had petitioned, and being answered in the negative, said, ‘penitence must precede pardon.’
          
        